                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 TIMOTHY PRIEST WALKER,

               Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-45


        V.



 MARTY ALLEN;PINERO; and NAOMI
 DANIELS,

               Defendants.


                                          ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 9. Plaintiff did not file Objections to

the Report and Recommendation. Accordingly, the Court ADOPTS the Magistrate Judge's

Report and Recommendation as the opinion of the Court. The Court DISMISSES Plaintiffs

monetary damages claims against Defendants in their official capacities, Plaintiffs Eighth

Amendment claims regarding his placement in Tier I against Defendants Pinero and Allen, and

Plaintiffs Federal Tort Claims Act("FTCA")and Prison Rape Elimination Act("PREA")claims.

The Court DENIES Plaintiff in forma pauperis status on appeal as to these claims. Plaintiffs

Eighth Amendment claim against Defendant Daniels and his deliberate indifference claims against

Defendants Pinero and Allen, in their individual capacities, remain pending.

       SO ORDERED,this                    of December,2019.




                                      J. RANDA^ALL,CHIEF JUDGE
                                     4INITE5^ATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
